            Case 7:20-cv-00282-VB Document 33 Filed 05/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
EMPIRE COMMUNITY DEVELOPMENT,                               :
LLC,                                                        :
                          Plaintiff,                        :
v.                                                          :
                                                            :    ORDER
EMERIO ABANTO; OSCAR A. PASACHE;                            :
MORTGAGE ELECTRONIC                                         :    20 CV 282 (VB)
REGISTRATION SYSTEMS, INC.; and                             :
GLOBAL ACCEPTANCE CREDIT                                    :
COMPANY, LP,                                                :
                          Defendants.                       :
-------------------------------------------------------------x

       On May 8, 2020, counsel for plaintiff and defendant Emerio Abanto filed a stipulation of
voluntary discontinuance pursuant to FRCP 41(a)(1)(A)(ii) as to defendant Abanto. (Docs. #31).
That same day, counsel for plaintiff filed a notice of voluntary discontinuance pursuant to FRCP
41(a)(1)(A)(i) dismissing this action without prejudice against defendants Oscar A. Pasche;
Mortgage Electronic Registration Systems, Inc, as nominee for Countrywide Bank, N.A.; and
Global Acceptance Credit Company LP. (Doc. #32).

        Accordingly, it is hereby ORDERED that this action is dismissed without costs, and
without prejudice to the right to restore the action to the Court’s calendar, provided the
application to restore the action is made by no later than June 10, 2020. To be clear, any
application to restore the action must be filed by June 10, 2020, and any application to restore the
action filed thereafter may be denied solely on the basis that it is untimely.

       All scheduled conferences or other scheduled court appearances, including the
conference scheduled for August 26, 2020, are cancelled. Any pending motions are moot.

        The Clerk is instructed to close this case.

Dated: May 11, 2020
       White Plains, NY

                                                     SO ORDERED:



                                                     ____________________________
                                                     Vincent L. Briccetti
                                                     United States District Judge
